Title: To Thomas Jefferson from Ephraim Kirby, 8 August 1803
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            
              Sir
            
            Litchfield, ConnecticutAugust 8th. 1803
          
          Having been absent from home about two weeks, the letter which you did me the honor to write on the 15th. ulto., and the blank Commission which followed by the next Mail did not reach me until this day. The Secretary of State has conveyed the Commission which was filled for myself.—
          The confidence which you have been pleased to repose in me, meets my grateful acknowledgement, and so far as a faithful exertion of my talents extend, it shall be justifyed.
          It will be useful and convenient that I should be at the place of meeting some short time before the Commissioners come together.—For this purpose I have determined to commence my journey at the close of the present month, and to pursue it leisurely across the country to Pittsburgh, and from thence through Kentucky and Tennessee.
           I am with great respect Sir Your most obedt. Servt
          
            
              Ephm Kirby
            
          
        